Mobley, Justice.
While the failure to comply with a judgment of court ordering one to pay alimony as found by a jury is punishable as a contempt (Code §§ 30-204, 24-105; Van Dyke v. Van Dyke, 125 Ga. 491 (2), 54 S. E. 537; Goodrum v. Goodrum, 202 Ga. 135, 42 S. E. 2d 450), where, in the trial of a divorce action, before the jury’s verdict is made the judgment of the court, the defendant, in whose favor a verdict for alimony has been returned, moves for a mistrial which is granted, the plaintiff can not subsequently be held in contempt of court for failure to pay alimony as found by the jury, since no judgment was ever entered upon the verdict. It is not necessary to decide whether or not a defendant may be required upon a citation for contempt to account for his gross earnings where a judgment requires payment of alimony based upon a percentage of such earnings, since the prayer in the instant case for such an accounting and for execution in the sum found to be due is not predicated upon any order *752or judgment of court. The trial court properly sustained the defendant’s motion to dismiss the citation for contempt.
Argued November 13, 1957
Decided January 10, 1958.
Wilbur B. Nall, W. George Thomas, for plaintiff in error.
Norman H. Fudge, Frank D. Foster, contra.

Judgment affirmed.


All the Justices concur.